
	

113 HR 3488 : Preclearance Authorization Act of 2014
U.S. House of Representatives
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 3488
		IN THE SENATE OF THE UNITED STATES
		July 9, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To establish the conditions under which the Secretary of Homeland Security may establish
			 preclearance facilities, conduct preclearance operations, and provide
			 customs services outside the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Preclearance Authorization Act of 2014.
		2.DefinitionIn this Act, the term appropriate congressional committees means the Committee on Homeland Security and the Committee on Ways and Means of the House of
			 Representatives and the Committee on Homeland Security and Governmental
			 Affairs and the Committee on Finance of the Senate.
		3.Establishment of preclearance operationsPursuant to section 1629 of title 19, United States Code, and subject to section 5, the Secretary of Homeland Security may
			 establish U.S. Customs and Border Protection preclearance operations in a
			 foreign country to—
			(1)prevent terrorists, instruments of terrorism, and other security threats from entering the United
			 States;
			(2)prevent inadmissible persons from entering the United States;
			(3)ensure merchandise destined for the United States complies with applicable laws;
			(4)ensure the prompt processing of persons eligible to travel to the United States; and
			(5)accomplish such other objectives as the Secretary determines necessary to protect the United
			 States.
			4.Notification and certification to Congress
			(a)NotificationNot later than 180 days before entering into an agreement with the government of a foreign country
			 to establish U.S. Customs and Border Protection preclearance operations in
			 such foreign country, the Secretary of Homeland Security shall provide to
			 the appropriate congressional committees the following:
				(1)A copy of the proposed agreement to establish such preclearance operations, including an
			 identification of the foreign country with which U.S. Customs and Border
			 Protection intends to enter into a preclearance agreement, and the
			 location at which such preclearance operations will be conducted.
				(2)An estimate of the date on which U.S. Customs and Border Protection intends to establish
			 preclearance operations under such agreement.
				(3)The anticipated funding sources for preclearance operations under such agreement, and other funding
			 sources considered.
				(4)An assessment of the impact such preclearance operations will have on legitimate trade and travel,
			 including potential impacts on passengers traveling to the United States.
				(5)A homeland security threat assessment for the country in which such preclearance operations are to
			 be established.
				(6)An assessment of the impacts such preclearance operations will have on U.S. Customs and Border
			 Protection domestic port of entry staffing.
				(7)Information on potential economic, competitive, and job impacts on United States air carriers
			 associated with establishing such preclearance operations.
				(8)Information on the anticipated homeland security benefits associated with establishing such
			 preclearance operations.
				(9)Information on potential security vulnerabilities associated with commencing such preclearance
			 operations, and mitigation plans to address such potential security
			 vulnerabilities.
				(10)A U.S. Customs and Border Protection staffing model for such preclearance operations, and plans for
			 how such positions would be filled.
				(11)Information on the anticipated costs over the next five fiscal years associated with commencing
			 such preclearance operations.
				(12)A copy of the agreement referred to in subsection (a) of section 5.
				(13)Other factors that the Secretary of Homeland Security determines to be necessary for Congress to
			 comprehensively assess the appropriateness of commencing such preclearance
			 operations.
				(b)Certifications relating to preclearance operations established at airportsIn the case of an airport, in addition to the notification requirements under subsection (a), not
			 later than 90 days before entering into an agreement with the government
			 of a foreign country to establish U.S. Customs and Border Protection
			 preclearance operations at an airport in such foreign country, the
			 Secretary of Homeland Security shall provide to the appropriate
			 congressional committees the following:
				(1)A certification that preclearance operations under such preclearance agreement would provide
			 homeland security benefits to the United States.
				(2)A certification that preclearance operations within such foreign country will be established under
			 such agreement only if—
					(A)at least one United States passenger carrier operates at such airport; and
					(B)the access of all United States passenger carriers to such preclearance operations is the same as
			 the access of any non-United States passenger carrier.
					(3)A certification that the Secretary of Homeland Security has considered alternative options to
			 preclearance operations and has determined that such options are not the
			 most effective means of achieving the objectives specified in section 3.
				(4)A certification that the establishment of preclearance operations in such foreign country will not
			 significantly increase customs processing times at United States airports.
				(5)An explanation of other objectives that will be served by the establishment of preclearance
			 operations in such foreign country.
				(6)A certification that representatives from U.S. Customs and Border Protection consulted publically
			 with interested parties, including providers of commercial air service in
			 the United States, employees of such providers, security experts, and such
			 other parties as the Secretary determines to be appropriate, before
			 entering into such an agreement with such foreign government.
				(7)A report detailing the basis for the certifications referred to in paragraphs (1) through (6).
				(c)Modification of existing agreementsNot later than 30 days before substantially modifying a preclearance agreement with the government
			 of a foreign country in effect as of the date of the enactment of this
			 Act, the Secretary of Homeland Security shall provide to the appropriate
			 congressional committees a copy of the proposed agreement, as modified,
			 and the justification for such modification.
			(d)Remediation plan
				(1)In generalThe Commissioner of U.S. Customs and Border Protection shall monthly measure the average customs
			 processing time to enter the 25 United States airports that support the
			 highest volume of international travel (as determined by available Federal
			 passenger data) and provide to the appropriate congressional committees
			 such measurements.
				(2)AssessmentBased on the measurements described in paragraph (1), the Commissioner of U.S. Customs and Border
			 Protection shall quarterly assess whether the average customs processing
			 time referred to in such paragraph significantly exceeds the average
			 customs processing time to enter the United States through a prclearance
			 operation.
				(3)SubmissionBased on the assessment conducted under paragraph (2), if the Commissioner of U.S. Customs and
			 Border Protection determines that the average customs processing time
			 referred to in paragraph (1) significantly exceeds the average customs
			 processing time to enter the United States through a preclearance
			 operation described in paragraph (2), the Commissioner shall, not later
			 than 60 days after making such determination, provide to the appropriate
			 congressional committees a remediation plan for reducing such average
			 customs processing time referred to in paragraph (1).
				(4)ImplementationNot later than 30 days after submitting the remediation plan referred to in paragraph (3), the
			 Commissioner of United States Customs and Border Protection shall
			 implement those portions of such plan that can be carried out using
			 existing resources, excluding the transfer of personnel.
				(5)SuspensionIf the Commissioner of U.S. Customs and Border Protection does not submit the remediation plan
			 referred to in paragraph (3) within 60 days in accordance with such
			 paragraph, the Commissioner may not, until such time as such remediation
			 plan is submitted, conduct any negotiations relating to preclearance
			 operations at an airport in any country or commence any such preclearance
			 operations.
				(6)Stakeholder recommendationsThe remediation plan described in paragraph (3) shall consider recommendations solicited from
			 relevant stakeholders.
				(e)Classified reportThe assessment required pursuant to subsection (a)(5) and the report required pursuant to
			 subsection (b)(7) may be submitted in classified form if the Secretary of
			 Homeland Security determines that such is appropriate.
			5.Aviation security screening at preclearance airports
			(a)Aviation security standards agreementPrior to the commencement of preclearance operations at an airport in a foreign country under this
			 Act, the Administrator of the Transportation Security Administration shall
			 enter into an agreement with the government of such foreign country that
			 delineates and requires the adoption of aviation security screening
			 standards that are determined by the Administrator to be comparable to
			 those of the United States.
			(b)Aviation security rescreeningIf the Administrator of the Transportation Security Administration determines that the government
			 of a foreign country has not maintained security standards and protocols
			 comparable to those of the United States at airports at which preclearance
			 operations have been established in accordance with an agreement entered
			 into pursuant to subsection (a), the Administrator shall require the
			 rescreening in the United States by the Transportation Security
			 Administration of passengers and their property before such passengers may
			 deplane into sterile areas of airports in the United States.
			(c)SelecteesAny passenger who is determined to be a selectee based on a check against a terrorist watch list
			 and arrives on a flight originating from a foreign airport at which
			 preclearance operations have been established in accordance with an
			 agreement entered into pursuant to subsection (a), shall be required to
			 undergo security rescreening by the Transportation Security Administration
			 before being permitted to board a domestic flight in the United States.
			6.Lost and stolen passportsThe Secretary of Homeland Security may not enter into or renew an agreement with the government of
			 a foreign country to establish or maintain U.S. Customs and Border
			 Protection preclearance operations at an airport in such foreign country
			 unless such government certifies—
			(1)that it routinely submits information about lost and stolen passports of its citizens and nationals
			 to INTERPOL’s Stolen and Lost Travel Document database; or
			(2)makes available to the United States Government such information through another comparable means
			 of reporting.
			7.Effective dateExcept for subsection (c) of section 4, this Act shall apply only to the establishment of
			 preclearance operations in a foreign country in which no preclearance
			 operations have been established as of the date of the enactment of this
			 Act.
		
	Passed the House of Representatives July 8, 2014.Karen L. Haas,Clerk
